                                                                  J
                      IN TIIE UNITED STATES DISTRICT COURT
                  FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DMSION
                                  No. 7:16-CR-30-D


UNITED STATES OF AMERICA                     )
                                             )
                                             )
                 v.                          )              ORDER
                                             )
ANTHONY ANDREWS,                             )
                                             )
                         Defendant.          )


       On August 24, 2020, the court entered a comprehensive order denying Anthony Andrew's

("Andrews") motion for compassionate release. See [D.E. 536]. On March 31, 2021, Andrews filed
                                                 \
a ''renewed motion" for compassionate release and a motion to appoint counsel. See [D.E. 560].

       Andrews's renewed motion is not materially different from his initial motion. Moreover,

even though Andrews now claims that he is blind due to his glaucoma, nothing material has changed

concerning this court's assessment ofthe factors under 18 U.S.C. § 3553(a). See [D.E. 536]; United

States v. High. No. 20-7350, 2021 WL 1823289, at *4-7 (4th Cir. May 7, 2021). Accordingly, the

court DENIES Andrews's ''renewed motion" for compassionate release and motion to appoint

counsel [D.E. 560]. See [D.E. 536].

       SO ORDERED. This 1.8.. day of May 2021.


                                                         ~SC.DEVERID
                                                         United States District Judge
